Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered December 23, 2002. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree (two counts) and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of two counts of assault in the first degree (Penal Law § 120.10 [1], [3]) and one count of criminal possession of a weapon in the second degree (§ 265.03 [2]), defendant contends that County Court erred in failing to adjudicate him a youthful offender. Defendant failed to preserve that contention for our review (see People v Mauricio, 8 AD3d 1089, 1090 [2004], lv denied 3 NY3d 678 [2004]; People v Stalker, 307 AD2d 765 [2003], lv denied 100 NY2d 645 [2003]) and, in any event, that contention lacks merit. The sentence is not unduly harsh or severe. Present—Green, J.P., Martoche, Pine, Lawton and Hayes, JJ.